C. D. San Juan. Cobro de dinero.
(Por la Corte, a propuesta del
Juez Asociado Sr. Snyder.)
Por Cuanto, el demandado apelante en este caso radicó sus es-critos de apelación contra una resolución de la corte inferior decla-rando sin lugar una moción de traslado dentro de un pleito en *952cobro de dinero, y contra la sentencia por las alegaciones dictada en dicbo pleito, con fechas 30 de junio y 3 de agosto de 1942, respecti-vamente ;
Por CUANTO, la demandante apelada radicó con fecha 25 de sep-tiembre del presente año dos mociones para desestimar ambas apela-ciones fundadas en que el apelante no ha cumplido con la regla 40 de este Tribunal en cuanto ordena la radicación de la transcripción de autos dentro de 30 días de haberse presentado el escrito de apela-ción en un caso como éste en que no existe transcripción de evidencia, y tampoco ha obtenido prórrogas dentro de las cuales radicar dicha transcripción;
Pe® Cuanto, aparece que el apelante radicó la transcripción de autos fuera de tiempo el 3 de diciembre del corriente año, y que no ha comparecido ante este tribunal para explicar su conducta;
Por tanto, se declaran con lugar las mociones de desestimación de la apelada y se desestiman los recursos.